Citation Nr: 1109388	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-21 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected chronic prostatitis with benign prostatic hypertrophy, status post transurethral resection of the prostate, with urinary leakage.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from August 1970 to April 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.


FINDING OF FACT

A VA physician has linked the Veteran's erectile dysfunction to the Veteran's service-connected genitourinary disability.


CONCLUSION OF LAW

Erectile dysfunction is proximately due to service-connected genitourinary disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim of service connection for erectile dysfunction, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

A March 2002 Board decision (effectuated in an August 2002 RO decision) granted the Veteran service connection for chronic prostatitis with benign prostatic hypertrophy, and a June 2007 RO decision expanded the grant of service connection for the Veteran's genitourinary disability and characterized the service-connected disability as chronic prostatitis with benign prostatic hypertrophy, status post transurethral resection of the prostate, with urinary leakage.  The Veteran asserts that his erectile dysfunction is related to his service-connected genitourinary disability.

At a February 2007 VA genitourinary examination, the examiner noted that the Veteran's present problem involved difficulty in achieving and maintaining an erection sufficient for intercourse; diagnoses included erectile dysfunction.  The examiner commented, in pertinent part, as follows:

As to whether or not the [Veteran's erectile dysfunction] is related to his chronic prostatitis, it is noted that while the medical literature does not presently support that chronic prostatitis causes ED it does indicate that there is an association.  The veteran has many possible causes and contributions to his ED including his decreased libido, medications, hypertension, alcohol use, cigarette smoking and his chronic lower urinary tract problems and it is not possible to assign a percentage of causality to any one factor without resorting to speculation.

The Board finds that the competent medical evidence demonstrates that the Veteran's erectile dysfunction is causally related to his service-connected genitourinary disability.  While the February 2007 VA examiner did state that the medical literature did not support that chronic prostatitis causes erectile dysfunction, the examiner went on to state that the medical literature did indicate that there was an "association" between chronic prostatitis and erectile dysfunction.  While the examiner did not indicate the nature of the association (between chronic prostatitis and erectile dysfunction), the Board notes that a reasonable interpretation of the association indicates, at the bare minimum, that some causal factor is involved.

The Board also observes that among the factors that the February 2007 VA examiner identified as possible causes and contributions to the Veteran's erectile dysfunction were chronic lower urinary tract infections and medications.  As for chronic lower urinary tract infections, the Board observes that the Veteran's service-connected genitourinary disability includes (since June 2007) urinary leakage.  Further, a review of the February 2007 VA genitourinary examination report's medication section reveals that the medications discussed therein tended to be, in large part, related to treating the Veteran's service-connected genitourinary disability.  In short, the Board is unable (based on the February 2007 VA examiner's opinion) to dissociate the Veteran's erectile dysfunction from his service-connected chronic prostatitis with benign prostatic hypertrophy, status post transurethral resection of the prostate, with urinary leakage.

As for the probative value of the February 2007 VA examiner's opinion, the Board observes that the February 2007 VA examiner provided a comprehensive review of the Veteran's medical history, including a detailed discussion of the Veteran's service treatment records.  The February 2007 VA examiner also noted the Veteran's post-service treatment records, and performed a contemporaneous examination.  At the bare minimum, the Board finds that the evidence of record as a whole is in equipoise as to a relationship between erectile dysfunction and service-connected genitourinary disability.  Resolving doubt in the Veteran's favor, the Board finds that service connection for erectile dysfunction is warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While the RO and the Veteran have alluded to special monthly compensation for the loss of use of a creative organ, such matter is to be addressed by the AOJ upon the assignment of an evaluation and any special monthly compensation that might be appropriate.


ORDER

Service connection for erectile dysfunction, as secondary to service-connected genitourinary disability, is granted.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


